                   Case 20-51045-JTD              Doc 9         Filed 01/15/21        Page 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re :                                                     :     Chapter 11
                                                            :
RTI HOLDING COMPANY, LLC, et al.,1                          :     Case No. 20-12456 (JTD)
                                                            :
                  Debtors.                                  :     (Jointly Administered)
                                                            :

RUBY TUESDAY, INC.,

                  Plaintiff,                                      Adv. Proc. No. 20-51045 (JTD)

          v.

EVERGREEN DEVELOPMENT COMPANY,
L.L.C.,

                  Defendant.

    ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS OF DEFENDANT
        EVERGREEN DEVELOPMENT COMPANY, L.L.C. IN RESPONSE TO
                  COMPLAINT FOR DECLARATORY RELIEF

           Defendant Evergreen Development Company, L.L.C (“Evergreen”), by and through its

undersigned counsel, hereby responds and answers (this “Answer”) the Complaint for




1
  The Debtors, along with the last four digits of each Debtor’s tax identification number, are: RTI Holding Company,
LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll County, LLC (8836);
RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242);
RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc.
(1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky
Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of
Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC
(8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT
Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis
Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm Beach
Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc.
(8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249);
Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc.
(0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
                   Case 20-51045-JTD             Doc 9        Filed 01/15/21      Page 2 of 16




Declaratory Relief (the “Complaint”)1 filed by Plaintiff Ruby Tuesday, Inc. (“Plaintiff” or

“Debtor”), and states as follows:

                                           SUMMARY OF ACTION

          1.       With respect to the allegations contained in Paragraph 1 of the Complaint,

Evergreen admits that the Debtor is the lessee of commercial real property located in Gloucester,

Virginia. Evergreen lacks sufficient knowledge or information to admit or deny the remaining

allegations contained in Paragraph 1, and therefore denies those remaining allegations.

          2.       With respect to the allegations contained in Paragraph 2 of the Complaint,

Evergreen admits that the Debtors’ chapter 11 cases were commenced during the COVID-19

pandemic that has infected millions of people around the world. Evergreen lacks sufficient

knowledge or information to admit or deny the remaining allegations contained in Paragraph 2,

and therefore denies those remaining allegations.

          3.       With respect to the allegations contained in Paragraph 3 of the Complaint,

Evergreen admits that certain government regulations were enacted pursuant to the COVID-19

pandemic restricting in person gatherings and affecting restaurant businesses. Evergreen lacks

sufficient knowledge or information to admit or deny the remaining allegations contained in

Paragraph 3, and therefore denies those remaining allegations.

          4.       Denied.

          5.        Paragraph 5 of the Complaint sets forth position statements and conclusions of

law to which no response is required. To the extent Paragraph 5 purports to set forth allegations

of fact, Evergreen denies those allegations.



1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Complaint.




                                                          2
              Case 20-51045-JTD          Doc 9       Filed 01/15/21   Page 3 of 16




                                 JURISDICTION AND VENUE

       6.     Evergreen admits that the Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1334. Evergreen admits that venue is proper in this Court pursuant to 28 U.S.C. §§ 1408

and 1409. Evergreen denies the remaining allegations contained in Paragraph 6 of the Complaint.

                                         THE PARTIES

              7.         Evergreen admits that the Debtor is one of the Debtors in the above-

captioned chapter 11 bankruptcy cases. Evergreen lacks sufficient knowledge or information to

admit or deny the remaining allegations contained in Paragraph 7, and therefore denies those

remaining allegations.

              8.         Admitted.

                                     STATEMENT OF FACTS

A.     General Background

       9.     Admitted.

       10.    Admitted.

       11.    Admitted.

       12.    Evergreen asserts that the allegations contained in Paragraph 12 of the Complaint

are conclusions of law to which no response is required. To the extent a response is required,

Evergreen denies the allegations contained in Paragraph 12.

B.     The Lease

       13.    With respect to the allegations contained in Paragraph 13, Evergreen admits that,

on or about November 26, 2003, it, as lessor, entered into a Deed of Lease (as amended,

supplemented or modified, the “Lease”) of real property in Gloucester, Virginia, with the Debtor

as lessee, and that the Debtor has historically chosen to operate a Ruby Tuesday® restaurant on

the leased premises. Evergreen denies the remaining allegations contained in Paragraph 13.


                                                 3
               Case 20-51045-JTD         Doc 9       Filed 01/15/21   Page 4 of 16




       14.     With respect to the allegations contained in Paragraph 14, Evergreen asserts that

the Lease speaks for itself and denies any and all allegations contrary to the written Lease.

       15.     With respect to allegations contained in Paragraph 15, Evergreen admits that one

purpose of the Lease was to allow, but not require, the Debtor to operate a restaurant on the

leased premises. Evergreen denies the remaining allegations contained in Paragraph 15 of the

Complaint.

C.     The Government Regulations

       16.     Evergreen denies that any so-called “Government Regulations” include “orders of

the State of South Virginia,” but admits that certain government orders have been entered in

response to the COVID-19 pandemic that may affect the Debtor’s choice of business operations

at the leased premises in Gloucester, Virginia. Evergreen asserts that orders entered by the

Commonwealth of Virginia speak for themselves, and Evergreen denies any and all allegations

in Paragraph 16 of the Complaint to the contrary. As to the Debtor’s interpretation of any orders

in Paragraph 16, the Debtor’s allegations as to the positions of any city or county vis-à-vis such

orders, and specifically those allegations contained in Paragraphs 16(a) through 16(k) of the

Complaint, Evergreen lacks knowledge or information sufficient to respond to such allegations

and therefore denies all remaining allegations of Paragraph 16.

       17.     Evergreen is without sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 17 of the Complaint and therefore denies those allegations.

       18.     Evergreen is without sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 18 of the Complaint and therefore denies those allegations.

       19.     Evergreen is without sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 19 of the Complaint and therefore denies those allegations.

       20.     Denied.


                                                 4
                Case 20-51045-JTD       Doc 9       Filed 01/15/21   Page 5 of 16




        21.     Denied.

        22.     Admitted.

                                 FIRST CLAIM FOR RELIEF

                   (Declaratory Judgment That the Force Majeure Provision
                             Requires That the Rents Be Abated)

        23.     Evergreen repeats and re-alleges the foregoing responses in this Answer as though

fully set forth herein.

        24.     With respect to the allegations contained in Paragraph 24 of the Complaint, the

Lease speaks for itself and Evergreen denies any allegations inconsistent with the Lease.

        25.     With respect to the allegations contained in Paragraph 25 of the Complaint, the

Lease speaks for itself and Evergreen denies any allegations inconsistent with the Lease.

        26.     With respect to the allegations contained in Paragraph 26 of the Complaint,

Evergreen admits that certain government orders have been issued in response to the COVID-19

pandemic. Evergreen is without knowledge or information sufficient to respond to the remaining

allegations contained in Paragraph 26 and therefore denies those allegations.

        27.     Denied.

        28.     Denied.

        29.     Denied.

                                SECOND CLAIM FOR RELIEF

                  (Declaratory Judgment That the Common Law Doctrine of
                  Frustration of Purpose Requires That the Rents Be Abated)

        30.     Evergreen repeats and re-alleges the foregoing responses in this Answer as though

fully set forth herein.




                                                5
                Case 20-51045-JTD       Doc 9       Filed 01/15/21   Page 6 of 16




        31.     The allegations contained in Paragraph 31 of the Complaint are conclusions of

law to which no response is required. To the extent a response is required, Evergreen is without

knowledge or information sufficient to respond to the allegations contained in Paragraph 31 of

the Complaint and therefore denies such allegations.

        32.     With respect to the allegations contained in Paragraph 32 of the Complaint,

Evergreen admits that certain government orders have been issued in response to the COVID-19

pandemic. Evergreen is without knowledge or information sufficient to respond to the remaining

allegations contained in Paragraph 32 and therefore denies those allegations.

        33.     Denied.

        34.     Denied.

        35.     Denied.

                                THIRD CLAIM FOR RELIEF

      (Declaratory Judgment That the Common Law Doctrine of Impossibility and/or
           Impracticability of Performance Requires That the Rents Be Abated)

        36.     Evergreen repeats and re-alleges the foregoing responses in this Answer as though

fully set forth herein.

        37.     The allegations contained in Paragraph 37 of the Complaint are conclusions of

law to which no response is required. To the extent a response is required, Evergreen is without

knowledge or information sufficient to respond to the allegations contained in Paragraph 37 of

the Complaint and therefore denies such allegations.

        38.     With respect to the allegations contained in Paragraph 38 of the Complaint,

Evergreen admits that certain government orders have been issued in response to the COVID-19

pandemic. Evergreen is without knowledge or information sufficient to respond to the remaining

allegations contained in Paragraph 38 and therefore denies those allegations.



                                                6
                 Case 20-51045-JTD        Doc 9       Filed 01/15/21   Page 7 of 16




       39.       Denied.

       40.       Denied.

       41.       Denied.

                                        GENERAL DENIAL

       42.       Evergreen generally denies any and all allegations of the Complaint not otherwise

specifically admitted in this Answer.

                                     PRAYER FOR RELIEF

    WHEREFORE, Evergreen respectfully requests that the Court enter judgment as follows:

       1.        Against the Debtor on all Claims for Relief, denying any declaratory judgment

that the Debtor’s rent payments under the Lease are or may be abated; and denying any such

other and further relief that the Debtor seeks.

                                  AFFIRMATIVE DEFENSES

       Pursuant to Fed. R. Civ. P. 8(c), made applicable by Fed. R. Bankr. P. 7008, for its

Affirmative Defenses, Evergreen states and alleges as follows:

                               FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       The relief sought in the Complaint is barred by the doctrine of waiver.

                               THIRD AFFIRMATIVE DEFENSE

       The relief sought in the Complaint is barred, in whole or in part, by the doctrines of

release and/or estoppel (including, without limitation, equitable estoppel and judicial estoppel),

and/or laches.




                                                  7
                Case 20-51045-JTD        Doc 9       Filed 01/15/21   Page 8 of 16




                            FOURTH AFFIRMATIVE DEFENSE

        The relief sought in the Complaint is barred by the doctrine of unjust enrichment.

                              FIFTH AFFIRMATIVE DEFENSE

        The relief sought in the Complaint is barred by the doctrines of setoff, payment, and/or

recoupment, including, without limitation, Evergreen’s right of setoff pursuant to 11 U.S.C.

§ 553 or pursuant to applicable law.

                              SIXTH AFFIRMATIVE DEFENSE

        The relief sought in the Complaint is barred from recovery by the doctrine of accord and

satisfaction.

                            SEVENTH AFFIRMATIVE DEFENSE

        The relief sought in the Complaint is barred by principles of claim preclusion (res

judicata) and/or issue preclusion (collateral estoppel).

                                 RESERVATION OF RIGHTS

        Evergreen reserves the right to raise additional defenses as they become known to

Evergreen, or as they may become available to Evergreen during the course of these proceedings,

consistent with applicable law, including without limitation, Federal Rule of Civil Procedure

8(c), made applicable by Federal Rule of Bankruptcy Procedure 7008(c).

        WHEREFORE, having fully answered the Complaint, Evergreen respectfully requests

that this Court enter a final judgment: (a) dismissing the Complaint with prejudice, together with

each purported cause of action set forth therein; (b) awarding Evergreen its costs of suit and

reasonable attorney’s fees and other expenses incurred in connection with this action; and (c)

granting Evergreen such other and further relief as the Court deems just and proper.




                                                 8
               Case 20-51045-JTD         Doc 9       Filed 01/15/21   Page 9 of 16




      COUNTERCLAIMS OF EVERGREEN DEVELOPMENT COMPANY, L.L.C.
                    AGAINST RUBY TUESDAY, INC.

       Defendant-Counterclaimant Evergreen Development Company, L.L.C. (“Evergreen”),

for its Counterclaims (these “Counterclaims”) against Ruby Tuesday, Inc. (the “Debtor”), states:

                                         THE PARTIES

       1.      Evergreen is a limited liability company organized under the laws of the State of

Virginia with a business address of 17587 W. Bridle Trail Road, Gurnee, IL 60031.

       2.      Upon information and belief, the Debtor is a business organized under the laws of

the State of Georgia with a business address of 150 West Church Avenue, Maryville, TN 37801.

The Debtor is one of the debtors in the chapter 11 bankruptcy cases of RTI Holding Company,

LLC, et al., 20-12456 (JTD) (Lead Case) pending in this Court.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1334.

       4.      This matter involves both non-core proceedings and core proceedings pursuant to

28 U.S.C. § 157(b)(2)(A) and (O).

       5.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      Pursuant to Fed. R. Bankr. P. 7008, Evergreen consents to entry of final orders or

judgment by this Court on these Counterclaims to the extent consistent with the Court’s

constitutional authority to enter such orders and judgments.

                                 GENERAL ALLEGATIONS

       7.      On or about November 26, 2003, the Evergreen, as lessor, and the Debtor, as

lessee, entered into a Deed of Lease for real property in Gloucester, Virginia (the “Lease”).

       8.      The Lease was for property then known as “Outparcel 3, consisting of

approximately 1.6 acres of land” located in the “Fox Mill Center” development.



                                                 9
              Case 20-51045-JTD         Doc 9     Filed 01/15/21     Page 10 of 16




       9.      At the time of the Lease, no building had been constructed on Outparcel 3, and

Evergreen and the Debtor contemplated that the Debtor would “construct its prototypical 5,800

square foot restaurant building with appurtenant improvements, including but not limited to,

sidewalks and landscaping.”

       10.     The “Commencement Date” of the Lease was to occur upon the earlier of: (a)

completion of the improvements on the property “and the opening to the public for business of a

Ruby Tuesday restaurant” or “(b) three hundred (300) days from full execution of [the] Lease.”

       11.     Monthly rent is due under the Lease from the Commencement Date forward for

the initial twenty (20) year term of the Lease, with options for renewal.

       12.     The Debtor is obligated to pay real property taxes under Paragraph 5 of the Lease.

       13.     Although Evergreen and the Debtor contemplated that the Debtor would

ultimately build and operate a Ruby Tuesday restaurant on the leased property, the Lease is not

contingent on the construction or operation of any such business.

       14.     Paragraph 13 of the Lease provides, among other things, that: “[n]othing

contained herein shall require [the Debtor] to continuously operate any business on the Leased

Premises. Further, the parties hereby expressly waive any law or the like which would require

continuous operation of a business from the Leased Premises.”

       15.     Paragraph 13 of the Lease provides, among other things, that the Debtor “may

close the business on the Leased Premises provided it continues to pay all rental obligations set

forth in Lease.”

       16.     Under Paragraph 32 of the Lease, entitled “Force Majeure,” Evergreen and/or the

Debtor “shall be excused for the period of any delay and shall not be deemed in default with

respect to the performance of any of the terms, covenants, and conditions of this Lease when




                                                10
              Case 20-51045-JTD         Doc 9     Filed 01/15/21     Page 11 of 16




prevented from doing so by cause or causes beyond the Lessor’s and/or [the Debtor’s] control . .

. .”

        17.    The Debtor performed and paid rent and taxes due under the Lease through March

2020.

        18.    On or about June 5, 2020, Evergreen sent an initial default notice to the Debtor

premised on the Debtor’s failure to pay rent for April, May and June 2020 totaling $32,799.99.

        19.    On or about July 17, 2020 Evergreen sent a second default notice to the Debtor

premised on the Debtor’s failure to pay real property taxes of $3,627.76 due under the Lease,

which were payable to Gloucester County, Virginia as of June 30, 2020, and reiterating the

demand for unpaid rent including July, 2020 in the total amount of $43,733.32.

        20.    On or about July 27, 2020, Evergreen commenced an unlawful detainer action

against the Debtor in Gloucester County, Virginia, seeking among other things, recovery of the

unpaid rent for April, May, June and July 2020, and real property taxes of $3,627.76.Before

filing its voluntary chapter 11 case with this Court on October 7, 2020 (the “Petition Date”), in

August 2020, the Debtor and Evergreen entered into a Settlement Agreement and Release of

Claims to compromise the unlawful detainer action (the “Settlement Agreement”).

        21.    Under the Settlement Agreement, Recital D, incorporated by ¶ 10, the Debtor and

Evergreen intended to:

               to settle and compromise any and all prior and existing disputes,
               claims, and controversies between the parties related to the facts
               alleged in the Unlawful Detainer, without any future cost and
               expense of litigation, and to bar any and all future disputes, claims,
               and controversies between the parties to this Agreement and of the
               above-mentioned litigation which may arise out of any facts or
               events, known or unknown, that have occurred at any time up to
               the execution of this Agreement.




                                                11
               Case 20-51045-JTD         Doc 9    Filed 01/15/21      Page 12 of 16




         22.   The Debtor paid Evergreen $60,014.41 as required by the Settlement Agreement,

and Evergreen dismissed the unlawfult detainer action without prejudice.

         23.   Despite the COVID-19 pandemic and the entry of certain government orders in

Virginia in response to the pandemic, as of the Petition Date, the Debtor had paid all base rent

due under the Lease for August, September, and October 2020.

         24.   As of the Petition Date, the Debtor was current in its payment obligations under

the Lease.

         25.   After the Petition Date, the Debtor failed to pay rent due under the Lease for

November or December 2020, in an amount of $21,966.66, exclusive of late charges, interest, or

other fees accruing, and failed to pay real estate taxes due totaling $3,627.76.

         26.   On or about January 4, 2021, the Debtor paid rent under the Lease in the

increased amount of $12,593.33.

                           FIRST COUNTERCLAIM FOR RELIEF
                                   Declaratory Judgment
                                  28 U.S.C. § 2201 et seq.

         27.   Evergreen repeats and re-alleges the foregoing responses in these Counterclaims

as though fully set forth herein.

         28.   The Lease is an enforceable contract under Virginia law.

         29.   The Settlement Agreement is an enforceable contract under Virginia law.

         30.   Pursuant to Virginia law, waiver is the intentional relinquishment of a known

right.

         31.   Under the Lease, the Debtor expressly waived any claims related to, or premised

on, the continuous operation of a business at the leased premises.




                                                 12
                 Case 20-51045-JTD       Doc 9     Filed 01/15/21     Page 13 of 16




       32.       Neither the occurrence of the COVID-19 pandemic nor any orders entered by

governmental units in response to the pandemic before or after the Petition Date have prevented

the Debtor from paying rent to Evergreen under the Lease.

       33.       Although COVID-19 pandemic and orders entered by governmental units may

have impacted the Debtor’s chosen business operations at the Leased Premises, the Lease is not

contingent on the operation of any business.

       34.       The Debtor’s choice to operate a business at the Leased Premises and the

Debtor’s chosen business model are matters within the Debtor’s exclusive control.

       35.       Although COVID-19 pandemic and orders entered by governmental units may

have impacted revenue from the Debtor’s chosen business operations at the Leased Premises, the

Debtor’s chosen business model is a substantially contributing cause and the proximate cause of

the Debtor’s lost business revenue.

       36.       In the Settlement Agreement, the Debtor waived and released any and all claims

under the Lease related to the unlawful detainer action commenced by Evergreen before the

Petition Date.

       37.       Pursuant to 28 U.S.C. § 2201 et seq., Evergreen is entitled to entry of judgment

declaring that the Debtor: (a) affirmatively waived any claims under Paragraph 13 of the Lease

related to the operation of a business at the leased premises; (b) Paragraph 32 of the Lease

entitled “Force Majeure” cannot apply because, (i) the Debtor has not been prevented from

paying rent to Evergreen by the COVID-19 pandemic or any government orders, (ii) the

Debtor’s choice to operate a business pursuant to its own business model are within its control,

and (iii) the Debtor waived any and all claims under the Lease pursuant to the Settlement

Agreement related to the unlawful detainer action.




                                                 13
               Case 20-51045-JTD        Doc 9    Filed 01/15/21      Page 14 of 16




                          SECOND COUNTERCLAIM FOR RELIEF
                          Post-petition Compliance with 11 U.S.C. § 365

       38.     Evergreen repeats and re-alleges the foregoing responses in these Counterclaims

as though fully set forth herein.

       39.     The Lease is an unexpired lease of non-residential real property under § 365 of

the Bankruptcy Code.

       40.     The Lease is a lease “of real property in a shopping center” as that term is used in

Bankruptcy Code § 365(b)(3).

       41.     The Debtor is in default under the Lease after the Petition Date for, among other

things, failure to pay rent due for November and December, 2020, and real estate taxes due

totaling $3,627.76.

       42.     Under Bankruptcy Code § 365, the Debtor is required to “timely perform all of

the obligations” under the Lease from and after the Petition Date.

       43.     Under the Bankruptcy Code, the Debtor may assume or reject the Lease,

conditioned upon Court approval and payment of all amounts due to Evergreen to cure all

defaults under the Lease and/or adequate assurance for the cure of such defaults.

       44.     Evergreen does not consent to any further extensions of any time for the Debtor to

assume or reject the Lease under § 365(d)(4).

       45.     Under Bankruptcy Code § 365(d)(2), Evergreen is entitled to an order compelling

the Debtor to assume or reject the Lease, subject to the Court’s determination of all cure

amounts, adequate protection, and any alternative administrative expenses due, as proven at trial.

       WHEREFORE, Evergreen respectfully requests that the Court enter orders and judgment

declaring that: the Debtor waived any claims under the Lease based on the operation of a

business; that the force majeure provisions of the Lease cannot apply as a matter of law;



                                                14
               Case 20-51045-JTD       Doc 9     Filed 01/15/21     Page 15 of 16




compelling the Debtor to assume or reject the Lease, with all cure amounts, adequate protection,

and administrative expense claims to be determined at trial; and for other such relief as deemed

appropriate.

                                             Respectfully submitted,

                                             /s/ Leslie C. Heilman
                                             Leslie C. Heilman, Esq. (DE Bar No. 4716)
                                             Laurel D. Roglen, Esq. (DE Bar No. 5759)
                                             BALLARD SPAHR LLP
                                             919 N. Market Street, 11th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 252-4465
                                             Facsimile: (302) 252-4466
                                             E-mail: heilmanl@ballardspahr.com
                                                      roglenl@ballardspahr.com

                                                    and

                                             Brian D. Huben (CA Bar No. 134354)
                                             BALLARD SPAHR LLP
                                             2029 Century Park East, Suite 1400
                                             Los Angeles, CA 90067-2915
                                             Telephone: (424) 204-4400
                                             Facsimile: (424) 204-4350
                                             E-mail: hubenb@ballardspahr.com

                                                    and

                                             Theodore J. Hartl (CO Bar No. 32409)
                                             BALLARD SPAHR LLP
                                             1225 17th Street, Suite 2300
                                             Denver, CO 80202-5596
                                             Telephone: (303) 292-2400
                                             Facsimile: (303) 296-3956
                                             E-mail: hartlt@ballardspahr.com

Dated: January 15, 2020                      Attorneys for the Defendant-Counterclaimant
Wilmington, Delaware                         Evergreen Development Company, L.L.C.




                                               15
              Case 20-51045-JTD       Doc 9    Filed 01/15/21    Page 16 of 16



                               CERTIFICATE OF SERVICE

       I, Leslie C. Heilman, Esquire, hereby certifies that on this 15 th day of January, 2021,

I caused a true and correct copy of the foregoing Answer, Affirmative Defenses, and

Counterclaims of Evergreen Development Company, L.L.C. in Response to Complaint for

Declaratory Relief to be filed electronically with the Clerk of the Bankruptcy Court and

served electronically via the CM/ECF system upon all parties that have opted in to receive

electronic service.



                                           /s/ Leslie C. Heilman
                                           Leslie C. Heilman (DE Bar No. 4716)
                                           Ballard Spahr LLP
